United States Court of Appeals
                                 F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                            ____________
No. 08-5088                                                          September Term 2009
                                                                                   1:06-cv-00483
                                                                              1:07-cv-00050-RMU
                                                                                   1:07-cv-00051
                                                                             1:07-mc-00014-RMU
                                                              Filed On: March 11, 2010
Neiland Cohen,

         Appellant

         v.

United States of America,

         Appellee


------------------------------

Consolidated with 08-5093, 08-5174


         BEFORE:           Sentelle, Chief Judge, and Ginsburg, Henderson, Rogers, Tatel,
                           Garland, Brown, Griffith, and Kavanaugh, Circuit Judges

                                              ORDER

        Upon consideration of appellee’s petition for rehearing en banc, the response
thereto, and the vote in favor of the petition by a majority of the judges eligible to
participate, it is

        ORDERED that the petition be granted. The case will be reheard by the court
sitting en banc. It is

       FURTHER ORDERED that the portion of the court’s August 7, 2009 judgment
reversing in part and remanding the cases for further proceedings be vacated. It is

       FURTHER ORDERED that oral argument before the en banc court be heard at
9:30 a.m. on Wednesday, September 29, 2010. It is

        FURTHER ORDERED that, in addition to filing briefs electronically, the parties
file 20 paper copies each of the briefs and the appendix, in accordance with the
following schedule:
                 United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 08-5088                                                     September Term 2009

              Brief for Appellants                  June 25, 2010

              Appendix                              June 25, 2010

              Brief for Appellee                    July 26, 2010

              Reply Brief for Appellants            August 9, 2010

       The briefs are to be limited to the following issues:

(1)    Whether the Administrative Procedure Act claims of the plaintiffs are barred at
       this time under 28 U.S.C. § 2201(a) or 26 U.S.C. § 7421(a);

(2)    Should D.C. Circuit precedent interpreting the Anti-Injunction Act and the
       Declaratory Judgment Act as “coterminous” be overruled?

(3)    If the Anti-Injunction Act or the Declaratory Judgment Act bars the court from
       hearing plaintiffs’ APA claims, may plaintiffs still challenge IRS Notice 2006-50 in
       a refund suit under 26 U.S.C. § 7422?

(4)    Does APA section 702 waive sovereign immunity for plaintiffs’ APA claims?

       Because the briefing schedule is keyed to the date of argument, the court will
grant requests for extension of time limits only for extraordinarily compelling reasons.
The briefs and appendix must contain the date that the case is scheduled for oral
argument at the top of the cover. See D.C. Cir. Rule 28(a)(8).

       A separate order will issue regarding allocation of oral argument time.

                                        Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Michael C. McGrail
                                                             Deputy Clerk




                                            Page 2